Citation Nr: 1420508	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-24 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for accrued benefits based on a claim for entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a previously denied claim for accrued benefits based on a claim for entitlement to service connection for prostate cancer.

3.  Whether new and material evidence has been received to reopen a previously denied claim for accrued benefits based on a claim for entitlement to service connection for a left leg disability, to include arthritis of the knee, hip, and leg. 

4.  Whether new and material evidence has been received to reopen a previously denied claim for accrued benefits based on a claim for entitlement to service connection posttraumatic stress disorder (PTSD). 

REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from December 1964 to December 1966.  The Veteran died in November 2007.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Newark, New Jersey.  

In November 2011, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

FINDINGS OF FACT

1.  The Veteran died in November 2007.

2.  The appellant is the Veteran's widow.

3.  In an unappealed December 2007 decision, the RO denied the appellant's claim for accrued benefits based on claims for entitlement to service connection for diabetes mellitus, prostate cancer, a left leg disability to include left knee, left hip, and left leg arthritis, and PTSD.   

4.  The evidence received since the December 2007 RO decision is not new and material because it does not raise a reasonable possibility of substantiating the claim for accrued benefits based on claims of entitlement to service connection for diabetes mellitus, prostate cancer, a left leg disability to include left knee, left hip, and left leg arthritis, and PTSD.  


CONCLUSIONS OF LAW

1.  Evidence received since the December 2007 RO decision that denied entitlement to accrued benefits based on a claim for entitlement to service connection for diabetes mellitus,  which was the last final denial with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156, 20.1100 (2013).

2.  Evidence received since the December 2007 RO decision that denied entitlement to accrued benefits based on a claim for entitlement to service connection for prostate cancer, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156, 20.1100 (2013).

3.  Evidence received since the December 2007 RO decision that denied entitlement to accrued benefits based on a claim for entitlement to service connection for left leg disability, to include arthritis of the knee, hip, and leg, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156, 20.1100 (2013).

4.  Evidence received since the December 2007 RO decision that denied entitlement to accrued benefits based on a claim for entitlement to service connection for PTSD, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156, 20.1100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was provided in September 2010.

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the appellant in support of the claims.  

VA is not required to provide a VA examination or obtain a clinical opinion prior to reopening a previously denied claim.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

New and material evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; § 38 C.F.R. § 20.200.  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Accrued Benefits

Upon the death of a Veteran, periodic monetary benefits to which he was entitled, on the basis of evidence in the file at the date of death (accrued benefits) and due and unpaid, may be paid to certain parties. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Applications for accrued benefits must be filed within one year after the date of death. 38 U.S.C.A. § 5121(c).

Although the claim for accrued benefits under 38 U.S.C.A. § 5121 is a matter separate from the Veteran's claims, as it is based upon a separate statutory entitlement of the survivor for which an application must be filed in order to receive benefits, it is at the same time derivative of the Veteran's claims, in that the claimant's entitlement is based upon the Veteran's entitlement. Zevalkink v. Brown, 6 Vet. App. 483 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996).

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Evidence in the record at the time of the last final denial

At the time of the last final denial in December 2007, the claims file included the Veteran's DD 214, service treatment records (STRs), a 1967 VA examination report, a rating decision which granted the Veteran service connection for residuals of shell fragment wounds of the lower extremities and right hand, September 1973 treatment records, and an October 2007 report of contact.  Although the Veteran's DD 214 did not reflect that he had service in Vietnam, his STRs did reflect such.

The October 2007 VA Form 119 (Report of Contact) reflects that on October 25, 2007, the appellant spoke with a VA employee and stated that she had permission from the Veteran to file a claim for entitlement to service connection for disabilities to include prostate cancer and diabetes.  The Veteran died on November [redacted], 2007.  Three days later, on November [redacted], 2007, the RO received a formal claim for service connection for a leg disability, prostate cancer, lung cancer, and PTSD.

In a VA Form 21-534 received by VA on November 20, 2007, the appellant indicated that she wished to file a claim for entitlement to service connection for diabetes, lung cancer, and prostate cancer.  See 38 C.F.R. § 3.155(a) (An informal claim must identify the benefit sought.  If a formal claim is received within 1 year of the informal claim, it will be considered filed as of the date of receipt of the informal claim.)

Although the appellant did not provide a power of attorney to act on behalf of the Veteran, she was his spouse and the evidence reflects that he was near death.  Thus, under 38 C.F.R. § 3.155(a), she was a person acting as next friend of a claimant who is not sui juris.  In addition, the report of contact identified the benefits sought.  

In a December 2007 rating decision, the RO granted service connection for the cause of the Veteran's death (lung cancer), and denied entitlement to service connection for arthritis of the left knee and left hip, PTSD, a left leg injury, prostate cancer, and diabetes mellitus.

The Veteran did not have a claim pending at the time of his death for entitlement to service connection for PTSD and a left leg disability, to include arthritis of the hip and knee; the October 2007 report of contact does not reflect that the appellant wished to file a claim for those disabilities.  The earliest communication in the claims file with regard to a claim for service connection for PTSD and a left leg disability (arthritis of the knee, leg, and hip) is the claim received on November [redacted], 2007, three days after the Veteran's death.  Accrued benefits are only payable if the Veteran had a claim pending at the time of his death, or was entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  

Evidence since the last final denial

Since the last final denial in December 2007, additional evidence has been added to the claims file.  Additional evidence includes private treatment records, the Veteran's 2007 death certificate, and the appellant's 2010 and 2011statetments with regard to the Veteran's disabilities, to include her allegation that he had PTSD. 

In August 2010, the appellant submitted a VA Form 21-4138 (Statement in Support of Claim) and copies of private treatment records, which included information that the Veteran had prostate cancer and diabetes. 

The appellant submitted a statement, dated in June 2011, in which she stated that the Veteran was wounded in the left leg in service and had suffered from PTSD.  She also stated that "diabetes mellitus and prostate cancer should have been taken into consideration immediately."

The appellant testified at that November 2011 Travel Board hearing and indicated that the Veteran's claims for benefits should have been received by VA prior to his death; however, it was apparent from her testimony that she was not aware that VA,  her accredited representative, and the U.S. military were not the same organization.   

Old and New evidence considered 

Once a timely submitted claim for accrued benefits has been denied, it is subject to being reopened if the claimant submits new and material evidence.  However, an accrued benefits claim, by its very nature, is limited to "evidence in the file at date of death."  

New and material evidence could thus, only reasonably exist, if there was evidence in VA's possession on or before the date of the beneficiary's death (i.e. service treatment records, service personnel records), even if such evidence was not physically located in the VA claims folder on or before the date of death. See.  As noted by the Court in "there may be circumstances - perhaps rare but certainly possible - where documents are in the Secretary's possession at the date of the veteran's death (and therefore considered to be in the file at the date of death), yet have never been presented to the Agency decision makers." Quattlebaum v. Shinseki, 25 Vet.App. 171, 175 (2012).  

The claims file does not include any pertinent documents which were in the Secretary's possession at the date of the Veteran's death (and therefore considered to be in the file at the date of death), yet had not been presented to the Agency decision makers. 

The Board is mindful of the Court's decision in Shade v. Shinseki, 24 Vet. App. 110 (2010), in which the Court held that the phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Despite, this low threshold, the Board finds that evidence is insufficient to reopen the previously denied claims.  

New and material evidence has not been received; therefore, the claims are not reopened.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 

ORDER

Since new and material evidence has not been received to reopen the claim of entitlement to accrued benefits based on entitlement to service connection for diabetes mellitus, the claim is not reopened, and the appeal is denied.

Since new and material evidence has not been received to reopen the claim of entitlement to accrued benefits based on entitlement to service connection for prostate cancer, the claim is not reopened, and the appeal is denied.

Since new and material evidence has not been received to reopen the claim of entitlement to accrued benefits based on entitlement to service connection for a left leg disability, to include arthritis of the hip, knee, and leg, the claim is not reopened, and the appeal is denied.

Since new and material evidence has not been received to reopen the claim of entitlement to accrued benefits based on entitlement to service connection for PTSD, the claim is not reopened, and the appeal is denied.





____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


